PER CURIAM:
Eun S. Kim appeals the district court’s order dismissing her employment discrimination action pursuant to Fed.R.Civ.P. *29812(b)(¿). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kim v. Potter, No. 8:09-cv-2973-DKC, 2010 WL 2253656 (D. Md. June 2, 2010). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.